                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

LEMUEL L COLE,

      Petitioner,
v.                                                  CASE NO. 5:16cv1-MCR-GRJ

SECRETARY, FLA. DEPT.
OF CORRECTIONS,

     Defendant.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated September 20, 2018. ECF No. 31. The parties have

been afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). I have made a de novo determination of any timely filed

objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                             Page 2 of 2




      2.    Petitioner has failed to identify any nonfrivolous issue for appeal,

and therefore I find that the appeal is not taken in good faith. See 28 U.S.C.

§1915(a)(3), Fed. R. App. P. 24(a)(3)(A), (B). Therefore, Petitioner’s motion for

leave to appeal as a pauper, ECF No. 28, is DENIED.

      DONE AND ORDERED this 24th day of October 2018.




                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
